The double patenting rejection has been withdrawn, as a Terminal Disclaimer has been filed and approved.
The Applicants arguments regarding the limitation “identifying a first control resource set on the first bandwidth part and a second control resource set on the second bandwidth part through the radio resource control signaling; and acquiring second downlink control information for the second bandwidth part based on the first control resource set on the first bandwidth part being activated” is persuasive.
Claims 1-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: The following underlined claim limitation from independent claims 1, 6, 11and 16 is not disclosed by any prior art: 
“identifying a first control resource set on the first bandwidth part and a second control resource set on the second bandwidth part through the radio resource control signaling; and 
acquiring second downlink control information for the second bandwidth part based on the first control resource set on the first bandwidth part being activated”.

Closest prior art: 

However, Park does not disclose the limitation “control resource set or coreset” and the above underlined claim limitation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEEPA BELUR/Primary Examiner, Art Unit 2472